Exhibit 10.2

EXECUTION VERSION

ADMINISTRATION AGREEMENT

BETWEEN

FS INVESTMENT CORPORATION

AND

FS/KKR ADVISOR, LLC

This Administration Agreement (this “Agreement”) is made this 9th day of April,
2018, by and between FS INVESTMENT CORPORATION, a Maryland corporation (the
“Company”), and FS/KKR ADVISOR, LLC, a Delaware limited liability company (the
“Administrator”).

WHEREAS, the Company is a non-diversified, closed-end management investment
company that has elected to be regulated as a business development company under
the Investment Company Act of 1940, as amended (the “Investment Company Act”);

WHEREAS, simultaneously with the execution of this Agreement, the Company and
the Administrator (in such capacity, the “Adviser”) have entered into that
investment advisory agreement (the “Investment Advisory Agreement”) whereby the
Adviser will furnish investment advisory services (the “Investment Advisory
Services”) on the terms and conditions set forth therein; and

WHEREAS, the Company desires to retain the Administrator to furnish
administrative services (the “Administrative Services”) to the Company on the
terms and conditions hereinafter set forth, and the Administrator wishes to be
retained to provide such services.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1. Duties of the Administrator.

(a)    Retention of Administrator. The Company hereby appoints the Administrator
to furnish, or arrange for others to furnish, the administrative services,
personnel and facilities described below, subject to the supervision, direction
and control of the board of directors of the Company (the “Board”), the
provisions of the Company’s articles of amendment and restatement (as may be
amended from time to time, the “Articles”) and bylaws (as may be amended from
time to time, the “Bylaws”), and applicable federal and state law.

(b)    Responsibilities of Administrator. The Administrator shall perform (or
oversee, or arrange for, the performance of) the administrative services
necessary for the operation of the Company, including providing general ledger
accounting, fund accounting, legal services, investor relations and other
administrative services. Without limiting the generality of the foregoing, the
Administrator shall:

(i)    provide the Company with office facilities and equipment, and provide
clerical, bookkeeping, accounting and recordkeeping services, legal services,
and shall provide all such other administrative services as the Administrator
shall from time to time determine to be necessary or appropriate to perform its
obligations under this Agreement;



--------------------------------------------------------------------------------

(ii)    on behalf of the Company, enter into agreements and/or conduct relations
with custodians, depositories, transfer agents, distribution disbursing agents,
distribution reinvestment plan administrators, shareholder servicing agents,
accountants, auditors, tax consultants, advisers and experts, investment
advisers, compliance officers, escrow agents, attorneys, dealer managers,
underwriters, brokers and dealers, investor custody and share transaction
clearing platforms, marketing, sales and advertising materials contractors,
public relations firms, investor communication agents, printers, insurers,
banks, third-party pricing or valuation firms, and such other persons in any
such other capacity deemed to be necessary or desirable by the Administrator and
the Company;

(iii)    have the authority to enter into one or more sub-administration
agreements (each, a “Sub-Administration Agreement”) with other service providers
(each, a “Sub-Administrator”) pursuant to which the Administrator may obtain the
services of service providers in fulfilling its responsibilities hereunder. Any
such Sub-Administration Agreements shall be in accordance with the requirements
of the Investment Company Act and other applicable federal and state law and
shall contain a provision requiring the Sub-Administrator to comply with
Sections 1(e) and 2 below as if it were the Administrator. The Administrator and
not the Company shall be responsible for any compensation payable to any
Sub-Administrator;

(iv)    as may be requested, make reports to the Board of its performance of
obligations hereunder;

(v)    furnish advice and recommendations with respect to such other aspects of
the business and affairs of the Company as the Administrator reasonably shall
determine to be desirable;

(vi)    assist the Company in the preparation of and maintaining the financial
and other records that the Company is required to maintain and the preparation,
printing and dissemination of reports that the Company is required to furnish to
stockholders, and reports and other materials filed with the Securities and
Exchange Commission (the “SEC”), any securities exchange or other regulatory
authority;

(vii)    provide on the Company’s behalf managerial assistance to those
portfolio companies to which the Company is required to provide such assistance
to the extent such portfolio companies request such assistance;

(viii)    assist the Company in determining and publishing the Company’s net
asset value, oversee the preparation and filing of the Company’s tax returns,
and generally oversee and monitor the payment of the Company’s expenses; and

(ix)    oversee the performance of administrative and other professional
services rendered to the Company by others.

(c)    Acceptance of Appointment. The Administrator hereby accepts such
appointment and agrees during the term hereof to render the services described
herein, subject to the reimbursement of costs and expenses provided for below,
and subject to the limitations contained herein.

 

2



--------------------------------------------------------------------------------

(d)    Independent Contractor Status. The Administrator, and any others with
whom the Administrator subcontracts to provide the services set forth herein,
shall, for all purposes herein provided, be deemed to be independent contractors
and, except as expressly provided or authorized herein or by other written
agreement of the Company and the Administrator, shall have no authority to act
for or represent the Company in any way or otherwise be deemed agents of the
Company.

(e)    Record Retention. Subject to review by, and the overall control of, the
Board, the Administrator shall maintain and keep all books, accounts and other
records of the Company that relate to the Administrative Services performed by
the Administrator hereunder as required under the Investment Company Act or the
Advisers Act, as applicable. The Administrator shall render to the Board such
periodic and special reports as the Board may reasonably request or as may be
required under applicable federal and state law, and shall make such records
available for inspection by the Board and its authorized agents, at any time and
from time to time during normal business hours. The Administrator agrees that
all records that it maintains for the Company are the property of the Company
and shall surrender promptly to the Company any such records upon the Company’s
request and upon termination of this Agreement pursuant to Section 7, provided
that the Administrator may retain a copy of such records. The Administrator
further agrees that the records which it maintains for the Company will be
preserved in the manner and for the periods prescribed by the Investment Company
Act and the Advisers Act, as applicable, unless any such records are earlier
surrendered as provided above.

 

2. The Company’s Responsibilities and Expenses Payable by the Company.

The Company, either directly or through reimbursement to the Administrator,
shall bear all costs and expenses of its operations and transactions not
specifically assumed by the Adviser pursuant to the Investment Advisory
Agreement, including (without limitation): organizational and offering expenses;
corporate and organizational expenses relating to offerings of the Company’s
stock; the cost of calculating the Company’s net asset value for each share
class, as applicable, including the cost of any third-party pricing or valuation
services; the cost of effecting sales and repurchases of shares of the Company’s
common stock and other securities; fees payable to third parties including,
without limitation, agents, consultants or other advisors, relating to, or
associated with, making investments, monitoring investments and valuing
investments, including fees and expenses associated with performing due
diligence reviews of prospective investments; interest payments on the Company’s
debt or related obligations; transfer agent and custodial fees; research and
market data (including news and quotation equipment and services, and any
computer hardware and connectivity hardware (e.g., telephone and fiber optic
lines) incorporated into the cost of obtaining such research and market data);
fees and expenses associated with marketing efforts; federal and state
registration or notification fees; federal, state and local taxes; fees and
expenses of directors not also serving in an executive officer capacity for the
Company or the Administrator; costs of proxy statements, stockholders’ reports,
notices and other filings; fidelity bond, directors and officers errors and
omissions liability insurance and other insurance premiums; direct costs such as
printing, mailing, long distance telephone and staff costs; fees and expenses
associated with accounting, corporate governance, independent audits and outside
legal costs; costs associated with the Company’s reporting and compliance
obligations under the Investment Company Act and applicable federal and state
securities laws, including compliance with the Sarbanes-Oxley Act of 2002, as

 

3



--------------------------------------------------------------------------------

amended; all costs of registration and listing the Company’s common stock or
other securities on any securities exchange; brokerage commissions for the
Company’s investments; all other expenses incurred by the Administrator, any
Sub-Administrator or the Company in connection with administering the Company’s
business, including expenses incurred by the Administrator or any
Sub-Administrator in performing the Administrative Services for the Company and
administrative personnel paid by the Administrator or any Sub-Administrator, to
the extent they are not controlling persons of the Administrator, any
Sub-Administrator or any of their respective affiliates; and any expenses
incurred outside of the ordinary course of business, including, without
limitation, costs incurred in connection with any claim, litigation,
arbitration, mediation, government investigation or similar proceeding and
indemnification expenses as provided for in the Articles or Bylaws.

 

3. No Fee; Reimbursement of Expenses.

(a)    In full consideration for the provisions of the services provided by the
Administrator under this Agreement, the parties acknowledge that there shall be
no separate fee paid in connection with the services provided, notwithstanding
that the Company shall reimburse the Administrator no less than quarterly for
all costs and expenses incurred by the Administrator in performing its
obligations and providing personnel and facilities hereunder.

(b)    The Administrator shall allocate the cost of such services to the Company
based on factors such as total assets, revenues, time allocations and/or other
reasonable metrics consistent with past practice (but solely to the extent such
past practice is not inconsistent with the policies of the Administrator).

 

4. Other Activities of the Administrator.

The services provided by the Administrator to the Company are not exclusive, and
the Administrator may engage in any other business or render similar or
different services to others, so long as its services to the Company hereunder
are not impaired thereby, and nothing in this Agreement shall limit or restrict
the right of any manager, partner, member (including its members and the owners
of its members), officer or employee of the Administrator to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
or trustee of, or providing consulting services to, one or more of the Company’s
portfolio companies, subject to applicable law). The Administrator assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Company are or may become interested in the Administrator and its
affiliates, as directors, officers, employees, partners, interestholders,
members, managers or otherwise, and that the Administrator and directors,
officers, employees, partners, interestholders, members and managers of the
Administrator and its affiliates are or may become similarly interested in the
Company as stockholders or otherwise.

 

4



--------------------------------------------------------------------------------

5. Responsibility of Dual Directors, Officers and/or Employees.

If any person who is a manager, partner, member, officer or employee of the
Administrator is or becomes a director, officer and/or employee of the Company
and acts as such in any business of the Company, then such manager, partner,
member, officer and/or employee of the Administrator shall be deemed to be
acting in such capacity solely for the Company, and not as a manager, partner,
member, officer or employee of the Administrator or under the control or
direction of the Administrator, even if paid by the Administrator.

 

6. Indemnification.

The Administrator and any Sub-Administrator (and their officers, managers,
partners, members (and their members, including the owners of their members),
agents, employees, controlling persons (as defined in the Investment Company
Act) and any other person or entity affiliated with, or acting on behalf of, the
Administrator or Sub-Administrator) (each, an “Indemnified Party” and,
collectively, the “Indemnified Parties”), shall not be liable to the Company for
any action taken or omitted to be taken by any such Indemnified Party in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as the administrator of the Company, and the Company
shall indemnify, defend and protect the Indemnified Parties (each of whom shall
be deemed a third party beneficiary hereof) and hold them harmless from and
against all damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and amounts reasonably paid in settlement) (“Losses”) incurred
by the Indemnified Parties in or by reason of any pending, threatened or
completed action, suit, investigation or other proceeding (including an action
or suit by or in the right of the Company or its security holders) arising out
of or otherwise based upon the performance of any of the Indemnified Parties’
duties or obligations under this Agreement, any Sub-Administration Agreement or
otherwise as the administrator of the Company, to the extent such Losses are not
fully reimbursed by insurance, and to the extent that such indemnification would
not be inconsistent with the Articles, the laws of the State of Maryland, the
Investment Company Act or other applicable law. Notwithstanding the preceding
sentence of this Section 6 to the contrary, nothing contained herein shall
protect or be deemed to protect the Indemnified Parties against or entitle or be
deemed to entitle the Indemnified Parties to indemnification in respect of, any
Losses to the Company or its stockholders to which the Indemnified Parties would
otherwise be subject by reason of willful misfeasance, bad faith or gross
negligence in the performance of the Administrator’s duties or by reason of the
reckless disregard of the Administrator’s duties and obligations under this
Agreement (to the extent applicable, as the same shall be determined in
accordance with the Investment Company Act and any interpretations or guidance
by the SEC or its staff thereunder). In addition, notwithstanding any of the
foregoing to the contrary, the provisions of this Section 6 shall not be
construed so as to provide for the indemnification of any Indemnified Party for
any liability (including liability under federal securities laws which, under
certain circumstances, impose liability even on persons that act in good faith),
to the extent (but only to the extent) that such indemnification would be in
violation of applicable law, but shall be construed so as to effectuate the
provisions of this Section 6 to the fullest extent permitted by law.

 

5



--------------------------------------------------------------------------------

7. Duration and Termination of Agreement.

(a)    Term. This Agreement shall remain in effect with respect to the Company
for two (2) years commencing on the date hereof, and thereafter shall continue
automatically for successive annual periods until terminated in accordance
herewith.

(b)    Termination. This Agreement may be terminated at any time, without the
payment of any penalty, upon sixty (60) days’ written notice to the other party.
This Agreement and the rights and duties of a party hereunder may not be
assigned, including by operation of law, by a party without the prior consent of
the other party. The provisions of Section 6 of this Agreement shall remain in
full force and effect, and the Administrator shall remain entitled to the
benefits thereof, notwithstanding any termination of this Agreement.

(c)    Payments to and Duties of Administrator Upon Termination.

(i)    After the termination of this Agreement, the Administrator shall not be
entitled to reimbursement for further services provided hereunder, except that
it shall be entitled to receive from the Company within thirty (30) days after
the effective date of such termination all unpaid reimbursements due and payable
to the Administrator prior to termination of this Agreement.

(ii)    The Administrator shall promptly upon termination:

(A)    deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(B)    deliver to the Board all assets and documents of the Company then in
custody of the Administrator; and

(C)    cooperate with the Company to provide an orderly transition of the
Administrative Services.

 

8. Notices.

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

9. Amendments.

This Agreement may be amended in writing by mutual consent of the parties
hereto, subject to the provisions of the Investment Company Act.

 

10. Entire Agreement; Governing Law.

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

 

6



--------------------------------------------------------------------------------

Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, this Agreement shall be construed in accordance with the laws of
the State of New York. For so long as the Company is regulated as a business
development company under the Investment Company Act, this Agreement shall also
be construed in accordance with the applicable provisions of the Investment
Company Act, and any other then-current regulatory interpretations thereunder.
To the extent the applicable laws of the State of New York, or any of the
provisions herein, conflict with the provisions of the Investment Company Act,
the latter shall control.

 

11. Severability.

If any provision of this Agreement shall be declared illegal, invalid, or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event
such illegality, invalidity or unenforceability shall not affect the remainder
hereof.

 

12. Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.

 

13. Third Party Beneficiaries.

Except for any Sub-Administrator (with respect to Section 6) and any Indemnified
Party, such Sub-Administrator and Indemnified Party, each being an intended
beneficiary of this Agreement, this Agreement is for the sole benefit of the
parties hereto and their permitted assigns and nothing herein express or implied
shall give or be construed to give to any person, other than the parties hereto
and such assigns, any legal or equitable rights hereunder.

 

14. Survival.

The provisions of Sections 6, 7(b), 7(c), 10, 13 and this Section 14 shall
survive termination of this Agreement.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

FS INVESTMENT CORPORATION By:  

/s/ Stephen Sypherd

  Name:   Stephen Sypherd   Title:   General Counsel and Secretary FS/KKR
ADVISOR, LLC By:  

/s/ Stephen Sypherd

  Name:   Stephen Sypherd   Title:   General Counsel and Secretary

 

[Signature Page to Administration Agreement]